DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating element” and “fluid circulator”, recited in claim 1; “pump”, recited in claim 2; “variable speed controller”, recited in claim 3; “pump”, recited in claim 4; “sensor”, recited in claim 8; “timer”, recited in claim 9; and “temperature controller”, recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radi.
	There is disclosed in Radi an infusing apparatus, comprising: an infusing compartment 120 having an electrically powered resistive heating element (para. 0024) operably connected thereto configured to hold a predetermined amount of oil; a fluid circulator (pump, para. 0021) operably disposed to the infusing compartment for circulating the oil; a filter zone 160 disposed within the infusing compartment through which the oil passes and for receiving flavored filter pods 170; a conduit 180 operably connected to the infusing compartment for removing infused oil therefrom; an oil pump (para. 0026) operably connected to the conduit for pumping an amount of the infused oil out of the conduit; and an infusion concentration sensor (infrared sensor, para. 0026) operably disposed in the infusion compartment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radi in view of Sweet.
	Sweet discloses that it is known in the art to make use of a variable speed controlled pump 65 to circulate a fluid through an infusing compartment.
	It would have been obvious to one skilled in the art to substitute the pump of Radi with the pump disclosed in Sweet, in order to adjust the rate at which oil is circulated through the infusing compartment and thus the time at which it is infused.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radi in view of Schwinger.
	Schwinger discloses that it is known in the art to make use of a timer (col. 3, lns. 10-12) in controlled operation of a fluid circulating pump 54.
	It would have been obvious to one skilled in the art to provide the apparatus of Radi with the timer disclosed in Schwinger, in order to control the infusion strength of the oil.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radi in view of Wong.
	Wong discloses that it is known in the art to make use of an automatic temperature controller 18 in operation with a heater 16 to set and maintain a desired temperature of an infusing fluid.
	It would have been obvious to one skilled in the art to provide the apparatus of Radi with the temperature controller disclosed in Wong, in order to set and maintain a desired oil infusing temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Lefkovitz, Nordahl and Vastardis et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761